I concur in the foregoing opinion, in so far as the particular question raised is concerned. In the trial of indictments for the unlawful sale of liquor, the practice is too well established in this state, and too convenient to be abandoned. But I do not mean to be understood as indicating any opinion on the general principles.
LADD, J. The question in this case is identical With that raised in State v. Perkins, 53 N.H. 435, where the court were equally divided in opinion as to whether our cases of State v. Foster, 23 N.H. 348, State v. Shaw,35 N.H. 217, and others holding the same doctrine, should be reconsidered and overruled.
I was one of those who, at that time, thought it was not worth while to interfere with a rule so long established and acted upon, and so well understood, which works no practical injustice or hardship to anybody, without inquiring into the soundness of the reasons upon which it rests. I have not seen sufficient cause to change my mind since, although I confess if the question were a new one I should go the other way.
I think the exceptions should be overruled, on the authority of the cases above referred to.
Exceptions overruled. *Page 21